Citation Nr: 1125980	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  08-12 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for compensation purposes for an acquired psychiatric disorder, to include manic depressive illness and bipolar disorder.

2.  Entitlement to service connection for compensation purposes for an acquired psychiatric disorder, to include manic depressive illness and bipolar disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 until February 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington.

In January 2010 the Board reviewed and denied the Veteran's application to reopen the claim presently on appeal.  In November 2010 the appellant and the Secretary of Veterans Affairs filed a Joint Motion for Remand (JMR) to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court granted the JMR, vacating the Board's January 2010 decision, and remanding the issue back to the Board for additional adjudication.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 1998 the RO denied service connection for manic depressive illness.  The Veteran was notified of the denial and did not appeal.  

2.  The evidence added to the record since July 1998, when viewed in context of the entire record, relates to an unestablished fact necessary to substantiate the claim.
	


CONCLUSION OF LAW

The July 1998 rating decision denying service connection for manic depressive illness is final.  New and material evidence has been received to reopen the claim to establish service connection for manic depressive illness.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting, in full, the benefit sought on appeal.  Accordingly, because the benefit sought is granted, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Analysis

In November 1977, the Board addressed service connection for a nervous disorder, on appeal from an RO decision that denied service connection for compensation purposes for manic depressive illness.  Service connection for treatment purposes was granted for psychosis.  See former 38 U.S.C.A. § 602.

Service connection for a manic depressive illness for compensation purposes was again addressed and denied in a July 1998 rating decision by the RO.  The appellant was informed of the decision and of his right to appeal.  When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.  However, pursuant to 30 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996). In Evans, the United States Court of Appeals for Veteran Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The issue of entitlement to service connection for manic depressive illness was initially addressed and denied in a rating decision in June 1976.  In July 1976 the Veteran submitted a notice of disagreement and the issue was considered by the Board in November 1977, at which time the Veteran's claim was denied.  In a July 1998 rating decision, the Veteran's application to reopen his claim was denied.  He did not appeal from that decision and it became final.  In an August 2006 letter to the Veteran, he was informed that he had previously been denied service connection for manic depressive illness because the evidence had shown that his disability had not been incurred in or aggravated by service.  Specifically, the evidence available at the time of the prior final denial showed that in 1971, prior to entering active duty, the Veteran had been diagnosed with an acute stress reaction and acute paranoid state, and that during service he was diagnosed with manic-depressive illness.  In September 1974 the Veteran's illness was found to be clinical in nature and not aggravated by service according to a review of the record by the Medical Board.  The evidence of record also included post-service treatment records.

In sum, the evidence at the time of the most recent final denial showed a pre-service diagnosis of acute stress reaction and acute paranoid state, and in-service manifestations and diagnosis of manic-depressive illness.  In addition there was competent evidence that the Veteran's pre-service mental disorder was not aggravated by service, and evidence of post-service treatment.

In May 2005 the Veteran submitted an application to reopen his claim.  That application was denied in a rating decision of December 2006 which the Veteran timely appealed.  The Board addressed, and denied, the Veteran's application to reopen his claim in a decision of January 2010.  This decision was vacated by the Court with specific instructions to the Board addressed below.

Since the last final denial in 1998, evidence added to the record includes an April 2006 note from a VA doctor, Dr. L.R.C., stating that "[b]y history [it] appears onset was while in the military and was most likely precipitated by stresses of the military."  Also added to the record was a June 2007 letter from the Veteran's spouse describing her recollection of the Veteran's disease progression since they met in 1975.

In its vacated 2010 decision, the Board found statements by the Veteran's spouse relating to his symptoms having begun in 1975, the year he separated from service, did not address the Veteran's pre-service onset or aggravation.  To the extent that she described immediate post-service symptoms, these statements were found to be cumulative.  At the time of the prior decision, VA had post service hospital records documenting the Veteran's prior history and the symptoms leading up to his hospitalization, and the Veteran's wife's statements were less specific than the evidence that was previously of record.  

With regard to the 2006 opinion of Dr. L.R.C., the Board noted that the opinion stated that it was "by history," indicating the physician was merely recording the Veteran's own statements.  The restatement of a claim by a physician or other medical practitioner who does not have personal knowledge of the matter, or supporting records, is no better than the Veteran's assertion of his claim.  See Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 (1995); LeShore v. Brown, 8 Vet App. 409 (1995).  Furthermore, such statement was found to be cumulative of the April 1976 hospital records noting a history of breakdowns while in the Navy.  As the evidence of record had already included the Veteran's claim of in-service onset, this statement of Dr. L.R.C.'s was found to be duplicative evidence.

In the November 2010 JMR, the parties asked specifically for the Board to "explain why the April 2006 [opinion] was cumulative of the April 1976 hospital records which noted a history of breakdown while in the Navy," and to "address whether [Dr. L.R.C.'s] assessment that bipolar disorder 'was most likely precipitated by stresses of the military' was a mere recording of what [the Veteran] told him or was rather [Dr. L.R.C.'s] own medical determination."

The Board has reconsidered the April 2006 statement by Dr. L.R.C. and finds that, when read in the light most favorable to the Veteran's claim, the statement could reasonably be interpreted to have been an independent assessment by Dr. L.R.C. rather than a "mere recording" of the Veteran's reported history.  Thus, the Board finds that Dr. L.R.C.'s statement included an independent medical conclusion reached based on the Veteran's report, and was not simply a regurgitation of the Veteran's statements.

At the time of the last prior denial the record did not include any competent statement indicating that the Veteran's current bipolar disorder was incurred in service.  While the opinion of Dr. L.R.C. does not address the issue of aggravation of a disorder preexisting service, added evidence need not address each previously unproven element of a claim in order to be a sufficient basis to reopen a claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Furthermore, the Shade Court suggested that where "VA determines that the new evidence when viewed with the old evidence would be sufficient to trigger a medical examination, then the evidence is sufficient to reopen and a medical examination must be provided."  Id. at 123 (Lance, J. concurring).  Here, the Board finds that the opinion of Dr. L.R.C., in light of the entire record, triggers VA's duty to provide an examination under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79 (2006), and thus the claim must be reopened.

In sum, evidence added to the Veteran's claim since the last final denial includes a medical opinion relating the Veteran's bipolar disorder to service.  As this opinion triggers VA's duty to provide the Veteran with a VA examination, it constitutes new and material evidence and the application to reopen the claim is granted.


ORDER

The application to reopen a claim of service connection for bilateral hearing loss disability is granted.


REMAND

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include manic depressive illness and bipolar disorder, has been reopened.  The Board finds that additional development is needed in order to properly adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file is to be reviewed by a VA examiner who is to review the entire claims file, including private records from October 1971, and answer the following questions:

a. Did a chronic psychiatric disorder ore-exist service?  If so, what was the nature of such disorder?

b. Were the Veteran's in-service psychiatric symptoms subsequent manifestations of a pre-service psychiatric disorder?

c. Was the Veteran's pre-service psychiatric disorder aggravated beyond the natural progression of the disease as a result of service?

d. Is there evidence of an increase in severity of the disorder within one year of separation from service?  If so, was this increase due solely to the natural progression of the disorder?

e. What, if any, current acquired psychiatric disorders does the Veteran have?

f. Was his current acquired psychiatric disorder incurred in, or a result of, service?

g. Please discuss the clinical distinction, if any, between diagnoses of "acute schizophrenic episode" (1971 and 1976), "manic depression" (1974), and "bipolar, hypomanic" (2006).  Specifically, address whether these are references to the same disorder, versus entirely separate disorders.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


